ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Jacobs Facilities Inc.                        )          ASBCA No. 60709
                                              )
Under Contract No. W912DR-07-D-0001           )

APPEARANCES FOR THE APPELLANT:                           Robert J. Symon, Esq.
                                                         Aron C. Beezley, Esq.
                                                          Bradley Arant Boult Cummings LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          Thomas H. Gourlay, Jr., Esq.
                                                          Engineer Chief Trial Attorney
                                                         Scott C. Seufert, Esq.
                                                          Assistant District Counsel
                                                         Jennifer L. McGrath, Esq.
                                                          Engineer Trial Attorney
                                                          U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 24 February 2017



                                                  y   MARK N. STEMPLER
                                                      Administrative Judge
                                                      Vice Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60709, Appeal of Jacob Facilities
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals